UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                       10/24/2022
LISA KAREN MARIE CARNES,                       )
AKA KAREN MARIE PRICE                          )
                                               )
               Plaintiff,                      )
                                               )      Civil Action No. 1:22-cv-02432 (UNA)
v.                                             )
                                               )
BILL CLINTON, et al.,                          )
                                               )
                Defendants.                    )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint, ECF No.

1, and application for leave to proceed in forma pauperis, ECF No. 2. The court will grant the in

forma pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), by

which the court is required to dismiss a case “at any time” if it determines that the action is

frivolous.

       “A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in

law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly

abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,

1309 (D.C. Cir. 1981). Plaintiff has a complaint against former President Clinton and Hillary

Clinton that is entirely incomprehensible, seemingly predicated on vague conspiracy theories.

       The court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans

v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are
‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to

the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.

       The instant complaint satisfies this standard, failing to make out a single cognizable claim,

or to establish this court’s jurisdiction and venue. Consequently, the complaint is dismissed. A

separate order accompanies this memorandum opinion.



DATE: October 24, 2022                               ______ s/s___________________
                                                     COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge